        CASE 0:20-cr-00113-DSD-BRT Doc. 10 Filed 07/01/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
 UNITED STATES OF AMERICA,                )    Case No. 20mj480 (DTS)
                                          )
                          Plaintiff,      )
       v.                                 )    NOTICE OF APPEARANCE
                                          )
 MOHAMED HUSSEIN ABDI,                    )
                                          )
                        Defendant.



      Pursuant to the Court’s order appointing counsel, the undersigned attorney hereby

notifies the Court and counsel that Lisa M. Lopez shall appear as appointed counsel of

record for the above named defendant in this case.



Dated: July 1, 2020                           s/Lisa M. Lopez
                                              LISA M. LOPEZ
                                              Attorney ID No. 395791
                                              Attorney for Defendant
                                              Office of the Federal Defender
                                              107 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415
